                                            Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9        ASHBRITT, INC.,                                 Case No. 20-cv-04612-JSC
                                                         Plaintiff,
                                  10
                                                                                            ORDER RE: MOTION TO DISMISS
                                                  v.                                        SECOND AMENDED COMPLAINT
                                  11

                                  12        MARK GHILARDUCCI, et al.,                       Re: Dkt. No. 22
Northern District of California
 United States District Court




                                                         Defendants.
                                  13

                                  14

                                  15            AshBritt Inc. (“Plaintiff”) brings a Section 1983 action against Mark Ghilarducci and Ken

                                  16   DaRosa (collectively, “Defendants”) alleging violation of its First Amendment rights, California

                                  17   procurement law, and Federal Rule of Civil Procedure 57. Defendants’ motion to dismiss

                                  18   Plaintiff’s Second Amended Complaint is now pending before the Court. 1 (Dkt. No. 22.) After

                                  19   carefully considering the amended complaint and the parties’ written submissions, the Court

                                  20   concludes that oral argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b), VACATES the

                                  21   December 17, 2020 hearing, and GRANTS in part and DENIES in part in the motion to dismiss.

                                  22   Plaintiff has adequately alleged standing, but the first claim for damages based on violation of

                                  23   Plaintiff’s First Amendment rights is dismissed for failure to state a claim, and the second and

                                  24   third claims for declaratory relief are barred by the Eleventh Amendment.

                                  25   //

                                  26   //

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Section
                                       636(c). (Dkt. Nos. 8 and 11.)
                                           Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 2 of 12




                                   1                                             BACKGROUND

                                   2       A. Second Amended Complaint Allegations

                                   3           Plaintiff is a Florida Corporation engaged in the business of disaster recovery and response

                                   4   services. (Dkt. No. 21, Second Amended Complaint (“SAC”) at ¶ 5. 2) Mr. Ghilarducci is the

                                   5   Director of California Governor’s Office of Emergency Services (“OES”), and Mr. DaRosa is the

                                   6   Acting Director of the California Department of Resources Recycling and Recovery
                                       (“CalRecycle”). (Id. at ¶¶ 6-7.)
                                   7
                                               CalRecycle engaged Plaintiff to perform cleanup services in Lake County in 2015. (Id. at
                                   8
                                       ¶ 17.) During a conference call with Mr. Ghilarducci, Plaintiff’s Chairman of the Board, Randy
                                   9
                                       Perkins, criticized the way the state paid its contractors. (Id.) In a subsequent call, Mr.
                                  10
                                       Ghilarducci stated that he would ensure, to the best of his ability, that Plaintiff would not work in
                                  11
                                       the state of California. (Id.) Plaintiff contends that since Mr. Ghilarducci’s statement, CalRecycle
                                  12
Northern District of California




                                       has rejected all of Plaintiff’s bids to work on debris removal projects. (Id. at ¶ 18.)
 United States District Court




                                  13
                                               In May 2020, OES gave CalRecycle the authority to manage a tree removal, transport, and
                                  14
                                       disposition project in Butte County. (Id. at ¶ 11-12.) CalRecycle issued an invitation for
                                  15   independent contractors to submit bids to work on the project. (Id. at ¶11.) This invitation
                                  16   included a “California Only Restriction” which limits eligibility for bid acceptance to local and
                                  17   California-based corporations. (Id. at ¶ 13.) AshBritt “would have submitted a bid, sought to
                                  18   perform work on the contract, and performed such work, had it not been ineligible under the
                                  19   ‘California Only Restriction.’” (Id. at ¶ 14.) AshBritt has “challenged the ‘California Only

                                  20   Restriction’ by questioning its validity in inquiries to CalRecycle.” (Id. at ¶ 15.) It believes that

                                  21   the “California Only Restriction” has been implemented to exclude Plaintiff from bidding on the

                                  22   project. (Id. at ¶ 16.)

                                  23           B. Procedural Background
                                               Plaintiff filed the complaint in this action on July 10, 2020. (Dkt. No. 1.) Three days later,
                                  24
                                       Plaintiff filed its First Amended Complaint which alleged two claims for relief: (1) violation of 42
                                  25
                                       U.S.C. § 1983 and the Privileges and Immunities Clause of Article IV of the Constitution, see U.S.
                                  26

                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 3 of 12




                                   1   Const. art. IV, § 2, cl. 1.; and (2) for declaratory relief. The Court granted Defendants’ motion to

                                   2   dismiss Plaintiff’s Privileges and Immunities Clause claim. (Dkt. No. 20.) Plaintiff thereafter

                                   3   filed the now-operative SAC which includes two Section 1983 claims seeking damages and

                                   4   declaratory relief based on violation of AshBritt’s First Amendment Rights, and a claim seeking
                                       declaratory relief under “California Procurement Statutes and Decisional Law and Federal Rule of
                                   5
                                       Civil Procedure 57.” (Dkt. No. 21.) Defendants responded by filing the now pending motion to
                                   6
                                       dismiss.
                                   7
                                                                                  DISCUSSION
                                   8
                                              Defendants move to dismiss the SAC contending that (1) Plaintiff lacks standing because it
                                   9
                                       cannot allege that it has been injured; (2) the Eleventh Amendment bars the request for declaratory
                                  10
                                       relief, and (3) Plaintiff cannot state a claim for First Amendment retaliation.
                                  11
                                          A. Standing
                                  12
Northern District of California




                                              “Standing is a necessary element of federal-court jurisdiction” and a “threshold question in
 United States District Court




                                  13
                                       every federal case.” Thomas v. Mundell, 572 F.3d 756, 760 (9th Cir. 2009) (citing Warth v. Seldin,
                                  14
                                       422 U.S. 490, 498 (1975)). Article III standing consists of three “irreducible constitutional
                                  15
                                       minimum” requirements: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly
                                  16
                                       traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a
                                  17
                                       favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). These elements
                                  18
                                       are often referred to as injury in fact, causation, and redressability. See, e.g., Planned Parenthood
                                  19
                                       of Greater Washington & N. Idaho v. U.S. Dep’t of Health & Human Servs., 946 F.3d 1100, 1108
                                  20
                                       (9th Cir. 2020). Plaintiff, as the party invoking federal jurisdiction, bears the burden of
                                  21
                                       establishing the existence of Article III standing and, at the pleading stage, “must clearly [ ] allege
                                  22
                                       facts demonstrating each element.” Spokeo, 136 S. Ct. at 1547 (internal quotation marks and
                                  23
                                       citation omitted); see also Baker v. United States, 722 F.2d 517, 518 (9th Cir. 1983) (“The facts to
                                  24
                                       show standing must be clearly apparent on the face of the complaint.”).
                                  25
                                              An injury in fact is “an invasion of a legally protected interest” that is (1) “concrete,” (2)
                                  26
                                       “particularized,” and (3) “actual or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct.
                                  27
                                       at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). To be “particularized,” an
                                  28
                                                                                          3
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 4 of 12




                                   1   injury “must affect the plaintiff in a personal and individual way,” while “concreteness” requires

                                   2   an injury to be “‘de facto’; that is, it must actually exist.” Id. at 1548 (internal citation omitted).

                                   3   The requirement that an injury be “actual or imminent” “ensure[s] that the alleged injury is not too

                                   4   speculative for Article III purposes—that the injury is certainly impending.” Clapper v. Amnesty

                                   5   Int’l USA, 568 U.S. 398, 409 (2013). Further, there must be a sufficient “causal connection

                                   6   between the injury and the conduct complained of.” United States v. Hays, 515 U.S. 737, 743

                                   7   (1995).

                                   8             Defendants insist that Plaintiff lacks standing because (1) it cannot demonstrate an injury

                                   9   because it never applied for the bid with the California Only Restriction, and (2) it cannot allege

                                  10   that it would have obtained the bid, if it had applied. Plaintiff counters that it need not have

                                  11   submitted a bid because it would have been futile to do so and it is not required to show that it

                                  12   would have been awarded the bid to establish standing.
Northern District of California
 United States District Court




                                  13             “[S]tanding does not require exercises in futility.” Taniguchi v. Schultz, 303 F.3d 950, 957

                                  14   (9th Cir.2002). Courts do not require plaintiffs to submit a formal application where the

                                  15   challenged policy or ordinance unambiguously rendered an application futile. See, e.g., id. at 950

                                  16   (“the [challenged] statute unambiguously precludes Taniguchi, as [a lawful permanent resident]

                                  17   convicted of an aggravated felony, from the discretionary waiver. To apply for the waiver would

                                  18   have been futile on Taniguchi’s part and, therefore, does not result in a lack of standing.”); Desert

                                  19   Outdoor Advertising, Inc. v. City of Moreno Valley, 103 F.3d 814 (9th Cir.1996) (“Applying for a

                                  20   permit would have been futile because: (1) the City brought state court actions against [the

                                  21   plaintiffs] to compel them to remove their signs; and (2) the ordinance flatly prohibited [the

                                  22   plaintiffs’] off-site signs[.]”); see also Dragovich v. United States Dep’t of the Treasury, 764

                                  23   F.Supp.2d 1178, 1185 (N.D. Cal. 2011) (holding that same sex couples were not required to

                                  24   submit an application for state-maintained long-term care insurance plan in order to establish

                                  25   standing where the government agency made abundantly clear in written and oral communications

                                  26   that their applications would be rejected and the relevant laws “plainly result” in the exclusion of

                                  27   same sex couples).

                                  28             Defendants’ argument that these cases and others like them are distinguishable because
                                                                                           4
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 5 of 12




                                   1   they “concern the language and implementation of statutes, regulations, ordinances, and benefits

                                   2   programs—permanent or long-lasting provisions with a continuing impact on the rights of the

                                   3   broader public” is unpersuasive. (Dkt. No. 24 at 10:18-20.) Defendants do not cite any legal

                                   4   authority in support of their argument that futility only applies when a plaintiff is challenging a

                                   5   “statute, regulation, or ordinance” with “long-lasting provisions.” Nor is Defendants’ reliance on

                                   6   Madsen v. Boise State Univ., 976 F.2d 1219 (9th Cir. 1992), availing. In Madsen, the court found

                                   7   that there were insufficient allegations to support a futility argument, noting in part that there were

                                   8   no “allegations that the University had an impenetrable policy—akin to a ‘Whites Only’ sign—

                                   9   which would have rendered it impervious to any efforts to educate it as to defects in its policies.”

                                  10   Id. at 1222. Here, in contrast, there is an allegation of “an impenetrable policy.” The SAC

                                  11   alleges:

                                  12                   Under the provision entitled “California Only Restriction,” the
Northern District of California




                                                       Solicitation limits eligibility to a “business or corporation whose
 United States District Court




                                  13                   principal office is located in California, and the owners, or officers if
                                                       the entity is a corporation, are domiciled in California,” or a “business
                                  14                   or corporation that has a major office or manufacturing facility
                                                       located in California and that has been licensed by the state on a
                                  15                   continuous basis to conduct business within the state and has
                                                       continuously employed California residents for work within the state
                                  16                   during the three years prior to submitting a bid or proposal for a state
                                                       contract.” This restriction on eligibility applies to any entity that bids
                                  17                   as a prime contractor, that performs work as a subcontractor and that
                                                       is a member of a joint venture that seeks to perform Project works as
                                  18                   either a prime or subcontractor.
                                  19   (SAC at ¶ 13.) These allegations are sufficient to demonstrate that it would have been futile to

                                  20   apply here.

                                  21           Likewise, Plaintiff’s allegation that “[i]t would have submitted a bid, sought to perform

                                  22   work on the contract, and performed such work, had it not been ineligible under the ‘California

                                  23   Only Restriction” (SAC at ¶ 14) is sufficient to demonstrate competitor standing. See Planned

                                  24   Parenthood of Greater Washington & N. Idaho v. U.S. Dep't of Health & Human Servs., 946 F.3d

                                  25   1100, 1108 (9th Cir. 2020) (“A plaintiff need not participate in the competition; the plaintiff need

                                  26   only demonstrate that it is ‘able and ready to bid.’ It is a plaintiff’s ability and readiness to bid that

                                  27   ensures an injury-in-fact is concrete and particular; the requirement precludes the airing of

                                  28   generalized grievances.”) (internal citations omitted).
                                                                                           5
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 6 of 12




                                   1           McQuiston v. City of Los Angeles, 560 F. App’x 684, 685 (9th Cir. 2014), does not

                                   2   persuade the Court otherwise. In McQuiston, the court found no Article III injury because

                                   3   “McQuiston has never applied for a variance and, thus, has never been denied a variance. His

                                   4   alleged injury is therefore hypothetical, because he simply assumes he would not be granted a

                                   5   variance if he applied.” Here, in contrast, Plaintiff has bid on projects and has even performed

                                   6   work on projects—it is not a stranger to the process.

                                   7           Accordingly, Defendants’ motion to dismiss based on lack of Article III standing is denied.

                                   8       B. Eleventh Amendment Immunity

                                   9           Next, Defendants contend that Plaintiff’s declaratory relief claims are barred by the

                                  10   Eleventh Amendment. The Eleventh Amendment bars suits against States and state agencies in

                                  11   federal courts where the State has not waived its immunity. Carmen v. San Francisco Unified Sch.

                                  12   Dist., 982 F. Supp. 1396, 1402 (N.D. Cal. 1997) aff'd, 237 F. 3d 1026 (9th Cir. 2001) (internal
Northern District of California
 United States District Court




                                  13   citations omitted). The State of California has not waived its immunity from Section 1983

                                  14   lawsuits. Dittman v. California, 191 F.3d 1020, 1025-26 (9th Cir. 1999). The Eleventh

                                  15   Amendment bars suits against state agencies, as well as those where the state itself is named as a

                                  16   defendant. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993). In

                                  17   addition, a plaintiff’s suit “against state officials in their official capacities” is treated “as a suit

                                  18   against the state of California.” Holley v. California Dep’t Of Corr., 599 F.3d 1108, 1111 (9th Cir.

                                  19   2010). “[A] suit ‘against state officials that is in fact a suit against a State is barred regardless of

                                  20   whether it seeks damages or injunctive relief.’” Pennhurst State Sch. & Hosp. v. Halderman, 465

                                  21   U.S. 89, 102 (1984). The Eleventh Amendment “does not, however, bar actions for prospective

                                  22   declaratory or injunctive relief against state officers in their official capacities for their alleged

                                  23   violations of federal law.” Coal. to Defend Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th

                                  24   Cir. 2012) (citing Ex Parte Young, 209 U.S. 123, 155-56 (1908)).

                                  25           There is no dispute that Plaintiff’s second and third claims for declaratory relief are

                                  26   brought against state actors—Ghilarducci and DaRosa—in their official capacity. Thus, the

                                  27   claims are barred by the Eleventh Amendment unless Ex Parte Young applies. Plaintiff insists that

                                  28   Ex Parte Young applies because the First Amendment violation at issue here is continuing and not
                                                                                             6
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 7 of 12




                                   1   “finally complete.” (Dkt. No. 23 at 16:15.) In support of this argument, Plaintiff relies on a

                                   2   number of “facts”—none of which are alleged in the complaint. Id. at 16:18-20 (stating that the

                                   3   “status of the award to a bidder, the timing of payment and whether work has commenced, and

                                   4   whether it can be rescinded…all remain to be determined.”) The SAC alleges that the deadline for

                                   5   the bid containing the California Only Restriction was July 20, 2020. (SAC at ¶ 12.) Further,

                                   6   Defendants allegedly relied on “emergency orders issued regarding the Camp Fire” to justify the

                                   7   restriction which supports an inference that the restriction is only being used for the bid on this

                                   8   project. (SAC at ¶ 32.)

                                   9             “Whether the Ex parte Young doctrine applies in this case turns primarily upon one

                                  10   question: Is the relief the plaintiffs seek prospective, aimed at remedying an ongoing violation of

                                  11   federal law, or is it retrospective, aimed at remedying a past violation of the law?” Cardenas v.

                                  12   Anzai, 311 F.3d 929, 935 (9th Cir. 2002). Plaintiff’s insistence that it seeks prospective relief
Northern District of California
 United States District Court




                                  13   because of the continuing nature of the harm is unsupported by the SAC’s allegations. Plaintiff

                                  14   alleges that Defendants included the California-Only Restriction in the bid for the Camp Fire

                                  15   clean-up project in retaliation for statements Mr. Perkins made in violation of Plaintiff’s First

                                  16   Amendment rights, and that the bid on the project has closed. These allegations do not support a

                                  17   plausible inference of an ongoing violation of federal law. Accordingly, the Eleventh Amendment

                                  18   bars Plaintiff’s second claim for declaratory relief based on violation of its First Amendment

                                  19   rights.

                                  20             The Eleventh Amendment likewise bars Plaintiff’s third claim for declaratory relief based

                                  21   on violations of “California Procurement Statutes and Decisional Law.” The Ex Parte Young

                                  22   exception does not apply to state law claims. See Virginia Office for Prot. & Advocacy v. Stewart,

                                  23   563 U.S. 247, 268 (2011); see also Doe v. Regents of the Univ. of California, 891 F.3d 1147, 1153

                                  24   (9th Cir. 2018) (“the Young exception does not apply when a suit seeks relief under state law, even

                                  25   if the plaintiff names an individual state official rather than a state instrumentality as the

                                  26   defendant.”)

                                  27             Accordingly, Plaintiff’s second and third claims for declaratory relief are dismissed as

                                  28   barred by the Eleventh Amendment. The third claim is dismissed without leave to amend as Ex
                                                                                           7
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 8 of 12




                                   1   Parte Young does not apply as a matter of law. The second claim is dismissed with leave to

                                   2   amend, but only if Plaintiff in good faith can plead facts sufficient to plausibly support an

                                   3   inference of a prospective violation.

                                   4      C. First Amendment Retaliation

                                   5          Finally, Defendants move to dismiss Plaintiff’s First Amendment retaliation claim for

                                   6   failure to state a claim. Plaintiff insists that Defendants have waived this argument by failing to

                                   7   make it in its initial motion to dismiss. Federal Rules of Civil Procedure 12(g)(2) technically

                                   8   prohibits successive motions to dismiss raising arguments that could have been made in a prior

                                   9   motion. Fed. R. Civ. P. 12(g)(2) (“Except as provided in Rule 12(h)(2) or (3), a party that makes a

                                  10   motion under this rule must not make another motion under this rule raising a defense or objection

                                  11   that was available to the party but omitted from its earlier motion.”). However, as the Ninth

                                  12   Circuit has observed:
Northern District of California
 United States District Court




                                  13                  [w]e read Rule 12(g)(2) in light of the general policy of the Federal
                                                      Rules of Civil Procedure, expressed in Rule 1. That rule directs that
                                  14                  the Federal Rules ‘be construed, administered, and employed by the
                                                      court and the parties to secure the just, speedy, and inexpensive
                                  15                  determination of every action and proceeding.’ Fed. R. Civ. P. 1.
                                                      Denying late-filed Rule 12(b)(6) motions and relegating defendants
                                  16                  to the three procedural avenues specified in Rule 12(h)(2) can produce
                                                      unnecessary and costly delays, contrary to the direction of Rule 1.
                                  17
                                       In re Apple iPhone Antitrust Litig., 846 F.3d 313, 318 (9th Cir. 2017), aff’d sub nom. Apple Inc. v.
                                  18
                                       Pepper, 139 S. Ct. 1514 (2019). The Court thus exercises its discretion here “to consider the new
                                  19
                                       arguments in the interests of judicial economy,” rather than requiring Defendants to file a Rule
                                  20
                                       12(c) motion. See Amaretto Ranch Breedables, LLC v. Ozimals, Inc., No. C 10-05696 CRB, 2011
                                  21
                                       WL 2690437, at *2 (N.D. Cal. July 8, 2011).
                                  22
                                              To state a First Amendment retaliation claim, a plaintiff must show “that (1) he was
                                  23
                                       engaged in a constitutionally protected activity, (2) the defendant’s actions would chill a person of
                                  24
                                       ordinary firmness from continuing to engage in the protected activity and (3) the protected activity
                                  25
                                       was a substantial or motivating factor in the defendant’s conduct.” O’Brien v. Welty, 818 F.3d
                                  26
                                       920, 932 (9th Cir. 2016) (quoting Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir.
                                  27
                                       2006)). To ultimately “prevail on such a claim, a plaintiff must establish a ‘causal connection’
                                  28
                                                                                         8
                                          Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 9 of 12




                                   1   between the government defendant’s ‘retaliatory animus’ and the plaintiff’s ‘subsequent injury.’”

                                   2   Nieves v. Bartlett, ––– U.S. ––––, 139 S. Ct. 1715, 1722 (2019) (quoting Hartman v. Moore, 547

                                   3   U.S. 250, 259 (2006)). In particular, a plaintiff must show that the defendant’s retaliatory animus

                                   4   was “a ‘but-for’ cause, meaning that the adverse action against the plaintiff would not have been

                                   5   taken absent the retaliatory motive.” Id. (quoting Hartman, 547 U.S. at 260).

                                   6           Defendants insist that Plaintiff’s First Amendment retaliation claim fails because (1) the

                                   7   allegations do not plausibly suggest retaliation; and (2) Plaintiff has not alleged an injury

                                   8   proximately caused by the California-Only Restriction. The Court addresses each argument in

                                   9   turn.

                                  10           First, there is no dispute that Plaintiff engaged in a constitutionally protected activity when

                                  11   Mr. Perkins “pointedly criticized the wasteful and inefficient basis on which the State was paying

                                  12   its contractors.” (SAC at ¶ 17.) The issue is whether Plaintiff has plausibly alleged a connection
Northern District of California
 United States District Court




                                  13   between this event in 2015 and CalRecycle’s decision five years later to include the California-

                                  14   Only Restriction with the Camp Firm cleanup solicitation and whether Plaintiff has plausibly

                                  15   alleged any connection between this protected activity and Defendant DaRosa. While “timing can

                                  16   properly be considered as circumstantial evidence of retaliatory intent,” Pratt v. Rowland, 65 F.3d

                                  17   802, 808 (9th Cir. 1995), there is no rule requiring a certain temporal proximity. In fact, the Ninth

                                  18   Circuit “caution[s] that a specified time period cannot be a mechanically applied criterion. A rule

                                  19   that any period over a certain time is per se too long (or, conversely, a rule that any period under a

                                  20   certain time is per se short enough) would be unrealistically simplistic.” Coszalter v. City of

                                  21   Salem, 320 F.3d 968, 977–78 (9th Cir. 2003). However, the time period at issue in Coszalter was

                                  22   three to eight months. Plaintiff has not identified any case where the retaliatory motive was based

                                  23   on conduct five years prior. In Addison v. City of Baker City, 258 F. Supp. 3d 1207, 1222 (D. Or.

                                  24   2017), aff’d, 758 F. App’x 582 (9th Cir. 2018), on which Plaintiff relies, the allegedly retaliatory

                                  25   conduct began shortly after the protected activity although the primary retaliatory conduct

                                  26   challenged occurred later because that was the conduct within the statute of limitations period.

                                  27           Plaintiff also insists that the allegations that since 2015 it has bid on other recovery and

                                  28   debris removal projects, but it has been rejected on each occasion, support an inference of
                                                                                          9
                                         Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 10 of 12




                                   1   retaliation. (SAC at ¶ 18.) In addition, Plaintiff suggests that the reason offered for the

                                   2   California-Only Restriction—invocation of an emergency proclamation and executive order by

                                   3   former Governor Brown which suspended the application of California procurement law—is

                                   4   pretextual because the removal and cleanup for the Camp Fire was completed by November 2019.

                                   5   (Id. at ¶ 15.) The latter argument does not make sense as the at-issue project was for “a project

                                   6   entitled ‘Tree Removal Services for the Camp Fire in Butte County’” (id. at ¶ 11); in other words,

                                   7   Plaintiff itself alleges the project was for the Camp Fire so to accept Plaintiff’s argument would

                                   8   mean the entire project was a pretext. It does not take that position.

                                   9            With respect to Plaintiff’s contention that its allegation that it has unsuccessfully bid on

                                  10   other projects since 2015 demonstrates ongoing retaliation, the Court is not persuaded. Plaintiff

                                  11   has not alleged any facts which suggest that the motive for rejecting Plaintiff’s bids for the other

                                  12   projects was retaliation. Nor has Plaintiff alleged any facts regarding those losing bids such as
Northern District of California
 United States District Court




                                  13   when the bids were submitted, how many unsuccessful bids were submitted, and other facts from

                                  14   which the Court could infer a retaliatory motive for the rejection of Plaintiff’s bids. As currently

                                  15   pled, there are a number of equally plausible explanations for the rejection of the other bids such

                                  16   as—as Defendants’ suggest—that Plaintiff did not submit the lowest bid. See Ashcroft v. Iqbal,

                                  17   556 U.S. 662, 682 (2009) (finding that where there is an “obvious alternative explanation” asking

                                  18   “us to infer, discrimination is not a plausible conclusion.”) (internal citation omitted).

                                  19          Further, beyond alleging that Defendant DaRosa “had responsibility for developing or

                                  20   approving the government contract solicitation that is the subject of this action, and has authority

                                  21   over its terms and provisions,” Plaintiff has not alleged any connection between DaRosa and the

                                  22   alleged protected activity or retaliatory action. (SAC at ¶ 7.) To the extent that Plaintiff seeks to

                                  23   proceed on an integral participation theory, while the integral participation standard “does not

                                  24   require that each [defendant’s] actions themselves rise to the level of a constitutional violation, [ ]

                                  25   it does require some fundamental involvement in the conduct that allegedly caused the violation.”

                                  26   Blankenhorn v. City of Orange, 485 F.3d 463, 492 n.12 (9th Cir. 2007) (citing Boyd v. Benton

                                  27   Cnty., 374 F.3d 773, 780 (9th Cir. 2004)). Plaintiff’s allegations do not plausibly suggest that

                                  28   DaRosa was fundamentally involved here.
                                                                                         10
                                         Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 11 of 12




                                   1          Second, Plaintiff has likewise not alleged an injury that was plausibly proximately caused

                                   2   by the alleged retaliatory conduct here. “It is not enough to show that an official acted with a

                                   3   retaliatory motive and that the plaintiff was injured—the motive must cause the injury.” Nieves v.

                                   4   Bartlett, 139 S. Ct. 1715, 1722 (2019). Plaintiff does not allege facts that plausibly support an

                                   5   inference that the retaliatory motive caused the injury alleged—“financial loss” (SAC at ¶ 23)—as

                                   6   there are no allegations to support the inference that Plaintiff would have been awarded the bid

                                   7   but-for the retaliatory motive. The conclusion that Plaintiff has adequately alleged an injury for

                                   8   purposes of Article III standing, but not for purposes of stating a plausible retaliation claim, is not

                                   9   inconsistent with this conclusion. See Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011).

                                  10   “Twombly and Iqbal are ill-suited to application in the constitutional standing context because in

                                  11   determining whether plaintiff states a claim under 12(b)(6), the court necessarily assesses the

                                  12   merits of plaintiff’s case.” Id. In contrast, “the threshold question of whether plaintiff has
Northern District of California
 United States District Court




                                  13   standing (and the court has jurisdiction) is distinct from the merits of his claim.” Id. “The

                                  14   jurisdictional question of standing precedes, and does not require, analysis of the merits.” Equity

                                  15   Lifestyle Props., Inc. v. Cnty. of San Luis Obispo, 548 F.3d 1184, 1189 n. 10 (9th Cir. 2008). As

                                  16   discussed supra, Plaintiff’s allegation of injury fails under the Iqbal/Twombly standard.

                                  17          Accordingly, Defendants’ motion to dismiss Plaintiff’s First Amendment retaliation claim

                                  18   is granted. This dismissal is with leave to amend to the extent that Plaintiff has a good faith basis

                                  19   for alleging additional facts necessary to plead a First Amendment retaliation claim consistent

                                  20   with this Order.

                                  21                                                  CONCLUSION

                                  22          For the reasons stated above, Defendants’ motion to dismiss is GRANTED IN PART and

                                  23   DENIED IN PART. Plaintiff’s first claim for damages based on violation of his First Amendment

                                  24   rights is dismissed for failure to state a claim with leave to amend. Its second and third claims for

                                  25   declaratory relief are barred by the Eleventh Amendment and therefore dismissed. Leave to

                                  26   amend as to the second is granted, but denied as to the third.

                                  27          An amended complaint, if any, shall be filed by January 7, 2021.

                                  28          The Court resets the Initial Case Management Conference for February 18, 2021 at 1:30
                                                                                         11
                                         Case 3:20-cv-04612-JSC Document 28 Filed 12/16/20 Page 12 of 12




                                   1   p.m.

                                   2          This Order disposes of Docket No. 22.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 16, 2020

                                   5

                                   6
                                                                                           JACQUELINE SCOTT CORLEY
                                   7                                                       United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      12
